***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                    IN RE OMAR I. ET AL.*
                          (AC 45092)
                   Alvord, Prescott and DiPentima, Js.

                                 Syllabus

The respondent father, whose parental rights to his three minor children
   previously had been terminated, appealed to this court from the judg-
   ment of the trial court denying his motion to open and set aside the
   adoptions of the children, claiming that he had not received timely and
   proper notice of the court’s prior ruling regarding his amended petition
   for a new trial. Held that, although the trial court properly determined
   that the respondent father lacked standing to challenge the adoption
   decrees, that court having correctly determined that, because notice of
   its ruling regarding his amended petition for a new trial had been sent
   timely and properly, the father’s parental rights had been adjudicated
   fully and fairly prior to its issuance of the decrees, the court should
   have dismissed the father’s motion rather than denied it on its merits.
           Argued May 25—officially released July 20, 2022**

                           Procedural History

   Petitions by the Commissioner of Children and Fami-
lies to adjudicate the respondents’ three minor children
neglected, brought to the Superior Court in the judicial
district of New Britain and tried to the court, Lobo, J.;
judgments adjudicating the minor children neglected
and committing them to the custody of the Commis-
sioner of Children and Families; thereafter, petitions
by the three minor children to terminate the respondent
parents’ parental rights, brought to the Superior Court
in the judicial district of Middlesex, Child Protection
Session, and tried to the court, Burgdorff, J.; subse-
quently, the court, Burgdorff, J., denied the respondent
father’s motions to revoke the court’s order committing
the minor children to the custody of the Commissioner
of Children and Families and rendered judgments termi-
nating the respondents’ parental rights, from which the
respondent father appealed to this court, Lavine, Keller
and Bishop, Js., which affirmed the judgments of the
trial court; thereafter, the trial court, Huddleston, J.,
rendered judgment denying the motion of the respon-
dent father to open and set aside adoption decrees
issued for the minor children, from which the respon-
dent father appealed to this court. Improper form of
judgment; reversed; judgment directed.
  Ammar I., self-represented, the appellant (respon-
dent father).
  Andrei Tarutin, assistant attorney general, with
whom, on the brief, were William Tong, attorney gen-
eral, and Evan O’Roark, assistant attorney general, for
the appellee (petitioner Commissioner of Children and
Families).
  Brian T. Walsh, assigned counsel, with whom, on the
brief, were Katarzyna Maluszewski, assigned counsel,
and Robert W. Lewonka, assigned counsel, for the appel-
lees (minor children).
                                  Opinion

   PER CURIAM The self-represented respondent,
Ammar I., whose parental rights had been terminated
in a prior proceeding,1 appeals from the judgment of
the trial court denying his motion to open and set aside
the adoptions of his three minor children, Omar I., Safi-
yah I. and Muneer I.,2 on the ground that he lacked
standing under In re Zen T., 165 Conn. App. 245, 252–54,
138 A.3d 469, cert. denied, 322 Conn. 905, 138 A.3d 934
(2016), cert. denied sub nom. Heather S. v. Connecticut
Dept. of Children and Families, 580 U.S. 1135, 137
S. Ct. 1111, 197 L. Ed. 2d 214 (2017). On appeal, the
respondent claims that he did not receive timely and
proper notice of the court’s July 27, 2021 ruling regard-
ing his amended petition for a new trial so that the
court incorrectly determined that he lacked standing
to challenge the adoption decrees issued on August 20,
2021. We conclude that, because the court correctly
determined that notice of its July 27, 2021 decision had
been sent properly to the respondent the same date as
its issuance, the respondent’s parental rights had been
adjudicated fully and fairly prior to the issuance of the
adoption decrees. Thus, the court properly determined
that the respondent lacked standing to challenge the
adoption decrees.3 See In re Zen T., supra, 252–54; see
also Practice Book § 7-5 (‘‘[t]he clerk shall give notice,
by mail or by electronic delivery, to the attorneys of
record and self-represented parties’’ (emphasis
added)).
   We further conclude, however, that the form of the
court’s judgment is improper. The court should have
dismissed, rather than denied, the motion to open and
set aside. Accordingly, we reverse the judgment and
remand the case to the trial court with direction to
dismiss the motion to open and set aside. See State v.
Tabone, 301 Conn. 708, 715, 23 A.3d 689 (2011) (‘‘[w]hen
a trial court mistakenly denies a motion instead of dis-
missing it for lack of subject matter jurisdiction, the
proper remedy is to reverse the order denying the
motion and remand the case with direction to dismiss
the motion’’).
   The form of the judgment is improper; the judgment
is reversed and the case is remanded with direction to
render judgment dismissing the motion to open and set
aside the adoption decrees.
  * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
  ** July 20, 2022, the date this decision was released as a slip opinion, is
the operative date for all substantive and procedural purposes.
  1
    See In re Omar I., 197 Conn. App. 499, 504, 231 A.3d 1196, cert. denied,
335 Conn. 924, 233 A.3d 1091, cert. denied sub nom. Ammar I. v. Connecticut,
     U.S.    , 141 S. Ct. 956, 208 L. Ed. 2d 494 (2020).
  2
    The three minor children, each of whom is represented by separate
counsel, filed a single brief. Counsel for the Commissioner of Children
and Families and counsel for Omar participated in oral argument before
this court.
   3
     In light of our conclusion that he lacked standing to pursue his motion
to open and set aside the adoptions, we need not address the respondent’s
claim that his procedural due process rights were violated by the court’s
failure to hold a hearing.